DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 10-20, in the reply filed on 14 January 2021 is acknowledged, thereby leaving claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
prima facie serious burden for the previously identified reasons therefor as required by MPEP § 803, and that the identified species are not mutually exclusive (Rem. 2,3). 
It is first noted that a number of the previously identified reasons of serious burden outlined in the Restriction Requirement on Page 6 are recognized in MPEP § 808.02 as constituting appropriate explanation for establishing prima facie grounds for serious burden, with the sub-species identified under each of Species Groupings A and B resembling the properly restrictable alternative subject matter discussed under MPEP § 803.02. As to the previously identified reason(s) for a search and/or examination burden of examining all of the identified sub-species together, it is further noted that aside from being classifiable separately (264/219 vs. 264/220, B29C 33/3842 vs. B29C 33/3857 vs. B29C 33/3078 for at least two of Species A1-A3), the sub-species themselves of species categories A and B are in fact directed to divergent and mutually exclusive subject matter; Species B1 and B2, for example, are directed to independent and distinct positive vs. negative models, and it is not evident at this time that these are obvious variants or that a search of one would necessarily yield the other. Likewise, Species A1-A3 are directed to independent and distinct final articles, which as evidenced for example by claim 11 might each be individually and separately utilized to form what could be entirely different articles and/or different article patterns. Further, a prior art search of a master model (Species A1) might only be the same as a prior art search of a mold formed based on a master model (Species A2) and/or as a prior art search of a mold formed based on a third model (Species A3) if all prior art references disclosing a master model also disclose a mold formed therefrom in 

Claim Objections
Claims 10, 11, and 13-18 are objected to because of the following informalities: At line 1 of claim 10, “the method” should be added prior to “comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements or an essential structural cooperative relationship of elements, such omission amounting to a gap between the claim 15 temporary support structure and the claim 10/15 first and/or second part(s). See MPEP § 2172.01. The omitted elements or structural relationship which should be added to claim 15 
Appropriate correction by amendment is required. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 13, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaSalle et al. (US 5,713,410).
As to claim 10, LaSalle teaches a method comprising steps of forming first and second parts in the form of positive models each formed by additive manufacturing (see at least the abstract), at least one of which has a textured surface (see at least 3:40-44), and each of which are connected by way of a fixing, attachment, or assembly (see at least 2:36-39 in addition to the fig. 9 embodiment and its corresponding description, including for example 9:41-44).
LaSalle’s above technique comprises one or more of the claim 13-14 materials in addition to the claim 14 activating (see at least 8:46-9:2), comprises the claim 17 texture (see at least the above citations), and comprises the claim 18 feature size (see at least 10:20-24).

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by LaSalle as applied to claim 1 above, or in the alternative under 35 U.S.C. 103 as obvious over LaSalle in view of Bunnell et al. (US 9,474,327).
The claim 11 formation of the claim 10 master model as a positive model of a portion of a footwear article is believed to be directed to an intended use which the LaSalle master model is believed to be capable of in accordance with MPEP 2111.02(II). This claim feature in other words is not believed at this time to distinguish structurally over LaSalle’s above-cited master model.
In the alternative that it is ultimately determined that LaSalle does not in fact anticipate the claim 11 use for producing a footwear article, it is noted that Bunnell resembles LaSalle in that a master is also manufactured which may comprise multiple pieces that are assembled prior to use in forming a mold, particularly whereby the master constitutes a positive model of a portion of a footwear article to be manufactured from the mold formed by the master (see Bunnell at least at 8:49-59). Although LaSalle’s above-cited master model is utilized predominantly for the manufacture of prosthetic articles, including those intended to replicate various body parts such as the knees, hips, elbows, shoulders, etc. (1:20-28, 4:53-56), Bunnell’s above-cited teachings could have improved or increased industrial applicability of LaSalle’s invention also to footwear-related implants, or to articles of footwear as a whole. It would in turn have been obvious for one of ordinary skill in the art to incorporate the above teachings from Bunnell into LaSalle as providing an art-recognized suitable or interchangeable utility for LaSalle’s master model, and/or as providing an improvement whereby LaSalle’s disclosed technique may be utilized to form a master model usable as a positive master model of a portion of a footwear article.
The claim 16 separable connection is believed to exist for the first and second model parts of LaSalle referenced under the rejection of claim 10 above, particularly since the fixing, attachment, or assembly thereof is not specifically disclosed by LaSalle as being permanent and is therefore or otherwise believed to be separable to at least some degree. In the alternative that it is ultimately determined that LaSalle is not in fact sufficiently specific enough to anticipate this claim feature, it is noted that Bunnell resembles LaSalle in that a master is also manufactured which constitutes a positive model of a portion of a footwear article to be manufactured from a mold formed by the master, particularly whereby the master may comprise multiple pieces that are assembled prior to use in forming the mold, with these pieces likewise not being explicitly disclosed as being permanently connected and therefore being separable to at least some extent (see Bunnell at least at 8:49-59). It would have been obvious for one of ordinary skill in the art to incorporate the above teachings from Bunnell into LaSalle as providing an art-recognized suitable or interchangeable attachment/assembly means or type for LaSalle’s above-cited first and second master model parts.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LaSalle as applied to claim 10 above, and further in view of Reiff et el. (US 5,173,220).
LaSalle does not appear to specify formation and removal of the claim 15 temporary support structure. However, Reiff teaches an additive manufacturing technique resembling that of LaSalle, particularly whereby a temporary support structure 32, which resembles LaSalle’s stand 36, is formed so as to adhere the part being formed to the underlying build platform, this temporary support being subsequently removed (see Reiff at least at 4:11-31). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Reiff into LaSalle as providing an art-recognized interchangeable or improved support structure for the above-cited stand 36 of LaSalle.



Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742